Citation Nr: 0709411	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-23 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Army 
from April 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Columbia, 
South Carolina, wherein the RO denied service connection for 
right ear hearing loss.

While an appeal had been perfected as to a claim of 
entitlement to service connection for tinnitus, this was 
granted by the RO in a September 2005 rating decision.  As 
such, this claim is no longer for consideration.  

A claim of hearing loss in the right ear was recognized in 
the March 2005 rating decision as an affiliate claim to an 
increasing rating request for hearing loss. The increasing 
rating request for hearing loss was not appealed by the 
veteran and thus is not before the Board.


FINDING OF FACT

The veteran's currently diagnosed right ear hearing loss was 
first manifested after active service, and not to a 
compensable degree until many years after service; nor is it 
related to disease or injury or an event in service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Regarding the duty to notify, proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Additionally, 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a "service 
connection" claim, to include the degree and effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   As such, proper notice should apprise the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Furthermore, VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the VA satisfied its duty to notify by 
means of the July 2004 letter, a July 2005 Statement of the 
Case (SOC) and a  Supplemental Statement of the Case (SSOC) 
from the agency of original jurisdiction (AOJ) to the 
appellant.  The communications informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Such 
communications did not inform the veteran of the laws 
pertaining to disability ratings or effective dates.  
However, because the instant decision denies the veteran's 
hearing loss claim, no higher rating or effective date will 
be assigned.  As such, there is no prejudice to the veteran.  
The letter containing the appropriate VCAA notice was issued 
prior to the March 2005 unfavorable AOJ decision that is the 
basis of this appeal.  Therefore the notice is timely 
satisfying the Pelegrini requirements, as well as the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the Board finds that VA 
has made reasonable efforts to assist the veteran with 
respect to his claim for benefits.  The claims file contains 
the veteran's service medical records including the 
separation examination.  Also associated with the claims 
folder are several reports of VA post service treatment and 
examinations.  Additionally, the claims file contains the 
veteran's surgery record indicating additional surgery in 
1986.  The veteran sent in  a medical release form in August 
2004 indicating that he was treated by Dr. Robert Sciacca 
from 2000 through the present.  However, Dr. Sciacca 
responded that the veteran had not been seen at the office 
for over 10 years.  A 1986 surgery record was included with 
his response.  The Board has carefully reviewed the evidence 
of record and has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Therefore, all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with VA's obligations under 
the VCAA.  

Discussion

The veteran is claiming entitlement to service connection for 
right ear hearing loss.  According to the law, service 
connection is warranted if it is shown that a veteran has a 
disability resulting from an injury incurred or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service Connection

Regarding the first requirement, that of a current 
disability, the Board notes that 38 C.F.R. § 3.385 defines 
when impaired hearing will be considered a "disability" for 
the purposes of applying the laws administered by VA.  That 
regulation states that hearing loss will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  

On the veteran's December 2004 VA audiological examination, 
his pure tone thresholds, in decibels, were as follows:

Dec 2004


HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
60
75
70

Thus, the objective evidence gleaned from the December 2004 
VA examination meets the criteria set under 38 C.F.R. § 3.385 
for impaired hearing.  As such, current disability is 
established and the first element of a service connection 
claim has been satisfied.  However, the remaining elements of 
a service connection claim have not been met, as will be 
discussed below.

With respect to the next requirement of a service connection 
claim, in-service incurrence of an injury or disease, the 
Board notes that in January 1970 the service medical records 
state that the TM and canal are clear.  The service medical 
records do not reflect any complaints or treatment referable 
to right ear hearing loss.  

Additionally, the March 1970 separation audiogram shows the 
following:

March 
1970


HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
X
15

According to the law, the threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  Accordingly, at separation the veteran's 
hearing was within normal levels. 

As explained above, the service medical records do not 
provide any indication of right ear hearing loss.  However, 
this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that the currently diagnosed right ear hearing loss is 
causally related to active service, for the reasons discussed 
below.  

The veteran's statement in August 2005 highlights that the 
May 1970 audiogram shows signs of hearing loss.  The 
audiogram shows:

May 1970


HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
X
30

Indeed in only two months the veterans hearing worsened at 
each measured frequency.  Also a threshold of more than 20 
decibels is indicated both at 1000 Hz and 4000 Hz.  
Therefore, some hearing loss is demonstrated as early as two 
months after separation.

Where a veteran served 90 days or more during a period of 
war, and an organic disease of the nervous system, to include 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R.§§ 
3.307, 3.309 (2006).

In order for the presumption to operate, such disease must 
become manifest or aggravated to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).  Although the May 1970 audiogram 
suggests some early hearing loss within 1 year of separation, 
it does not show a compensable hearing loss disability.  See 
38 C.F.R. § 4.85 (2006).  As the evidence of record fails to 
establish a compensable right ear hearing loss disability 
within the applicable time period, the criteria for 
presumptive service connection have not been satisfied.  

Although there is some indication of hearing loss in May 
1970, and a notation that the right ear tympanic membrane was 
retracted as early as April 1981, the post-service evidence 
does not reveal documentation of right ear hearing loss 
disability until the May 2004 VA examination.  In the absence 
of demonstration of continuity of symptomatology, this is too 
remote from the veteran's separation from service in 1970 to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Based on this lack of 
continuity, the May 1970 audio findings are not determined to 
indicate chronic disability of the right ear manifested by 
hearing loss.  Moreover, no competent evidence of record 
causally relates the current right ear hearing loss to active 
duty.  Rather, an August 2005 VA medical opinion states that 
right ear hearing loss is not at least as likely as not 
related to noise exposure in the military.  Since the VA 
medical examiner had access to the veteran's file and 
correctly points to the lack of any hearing loss at 
separation, the August 2005 VA medical opinion is found to be 
probative.  This is the only medical opinion in this matter.

The veteran himself believes that his currently diagnosed 
right ear hearing loss is causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, the competent evidence demonstrates that the 
veteran's currently diagnosed right ear hearing loss is not 
related to active service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for right ear hearing loss is denied.





____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


